 

 

EXHIBIT 10.17

 

 

100Morris Avenue Partners 

188  Eagle Rock  Avenue Suite 1

Roseland,  NJ  07068 

Commercial  Real  Estate & Leasing

 

--------------------------------------------------------------------------------



 

Brandon Zaleski

Direct office line: 973-226-4900 

Fax:   973-226-4911

Cell phone: 908-797-9773

 

Email: BZaleski@NJBrightstar.com 

 

 

July 8,  2013                      

 

Infinite Conferencing, Inc.

100 Morris  Ave 

Springfield, NJ  07081

 

Re:  Lease Renewal 

 

The lease  agreement,  which  governs  your  tenancy  will expire  10/31/13 
for  the  second   and third floor suites.  The  covenants  and  conditions  of 
the  said  agreement are hereby  renewed  for  a period to  commence  on 
11/01/2013  and  end  10/31/2018 under this lease addendum. Effective  on the
said date your new monthly rent will be  $17,718.00 (Third   Floor) existing
and  new  space which consists of  approximately 10,809 gross rentable square
feet and represents 33.7% of the total building gross rentable square feet
“Exhibit A”. Second  floor  space  currently  occupied  will  be  vacated upon
completion of new space. This is an addendum  to your lease. Unless as modified
herein, the  original  terms  and  conditions  of  your lease will  apply. 

 

1.                        Lessor’s Renovation for Lessee.  The Lessor  will 
paint,  re-carpet, erect/demolish walls,  install  window  lit  doors and window
treatments as per mutually agreed upon specifications in the space what is
currently known as “East Coast Mortgage” Suite 300 (to be completed by November
1,  2013) The renovation will include 36” glass door with 24” side light for
each new door to office, 6’8” height. Lessor will repaint one wall based on
Lessee’s specification in conference room with “Idea Paint”. Renovation value
will be determined by Lessor and agreed by both parties. The specifications and
value will be stated in Exhibit “B”.  Lessor will also renovate the men’s and
women’s bathroom on the third   floor and the interior  of  the  elevator  cab 
(to be completed by November 1, 2013) which common areas renovations are not
included in Exhibit B costs.  All previous items shall be at Lessor’s expense
and Lessor will obtain any required building permits and final construction
inspections. Subject to Lessee’s confirmation by written notice to Lessor that
Lessee accepts the total cost of installation, Lessor will install generator
(for exclusive use by Lessee) at their expense  as  per  Lessee’s 
specifications and town approvals, within ninety (90) days after receiving such
advance notice. Lessor will pay the upfront cost of the generator and bill back
this cost to the Lessee over the  initial five (5) year lease term. Generator
cost is estimated at $40,000. The power source for the generator will be
separately metered or otherwise billed to Lessee who will pay directly the cost
of the power.

 

 

 

--------------------------------------------------------------------------------

 
 

 

2.                        Realtor Commission. Lessee represents and warrants
that Lessee has not dealt with any real estate broker or agent on its behalf as
part of this lease negotiation and Lessee holds Lessor harmless against any
claim for real estate commission from any real estate agent or broker other than
Brightstar Realty arising from the consummation of this lease . Lessor
represents and warrants that Lessor has not dealt with any real estate broker or
agent as part of this lease negotiation other than Brightstar Realty and Lessor
holds Lessee harmless against any claim for real estate commission from any real
estate agent or broker arising from the consummation of this lease. Lessor is
solely responsible for any commissions paid or due to Brightstar Realty.

 

3.                        Reserved Parking. Lessor will assign six (6) reserved
covered parking spaces adjacent to the building, which is an increase from three
(3) reserved covered parking spaces.

 

4.                        Lease Term. It is understood that this Lease is a
successor agreement to leases expiring October 31, 2013 for second and third
floor suites in the same building as the subject premises for this Lease and
that the third floor premises under one of the predecessor leases is also
included in the subject premises for this Lease. The second floor space
currently occupied by Lessee will be vacated within a reasonable time after
completion of the new space by Lessor and in no event shall rent be payable
under both the predecessor leases and this Lease for the same period of time,
and no increase in such rent until the required improvements are completed.
Furthermore, it is agreed that although Lessee will not be required to vacate
the premises under the predecessor leases until such improvements are completed,
there shall be no “holdover” rent increase chargeable with respect to the
predecessor leases.

 

5.                        Base Rent. The Lessee shall pay to Lessor during the
Lease Term the aggregate Fixed Base Rent in the amount of $ 1,063,080.  The
Fixed Base Rent will accrue at the Yearly Rate set forth below, and shall be
payable in advance on the first day of each calendar month during the Lease Term
at the Monthly Installments as set forth below, with no right to offset the Base
or Additional Rent.  Rent in the amount of $17,718 shall be paid in advance on
November 1, 2013 and on the first day of each consecutive month until October 1,
2018.  Lessee shall pay Fixed Base Rent, and any Additional Rent as hereinafter
provided, to Lessor at Lessor's above stated address, or at such other place as
Lessor may designate in writing, without demand. 

 

Year

Annual

Monthly

1-5

$ 212,616  

$17,718 

 

6.                        Option to Renew. Lessor grants Lessee Option to Renew
for Additional 5-year term at rent up to a 10% increase over the above, but not
to exceed Fair Market Value at the time of exercising renewal option, however,
anything to the contrary, the rent shall not be less than the current base
rental.

 

7.            Security Deposit. The Lessee has deposited the sum of  $ 16,192.50
with the Lessor as security for the full and faithful performance of all the
covenants and conditions of the Lease by the Lessee. It is understood that this
is a carryover of the security deposit provided by Lessee under predecessor
leases. If the Lessee faithfully performs all the covenants and conditions on
Lessee’s part to be performed, then the sum deposited shall be returned to the
Lessee.

 

 

--------------------------------------------------------------------------------

 
 

 

8.                        Assignment/Subletting Restrictions.  Lessee may not
assign this agreement or sublet the Demised Premises without the prior written
consent of the Lessor, which shall not be unreasonably withheld.  Any
assignment, sublease or other purported license to use the Demised Premises by
Lessee without the Lessor's consent shall be void and shall (at Lessor's option)
terminate this Lease.

 

9.                        Lessor's Rights upon Default. The first sentence under
section 22 of the original lease is replaced by the following under this
addendum: “In the event of any breach of any payment or other material provision
of this Lease by the Lessee, which shall not have been cured within ten (10)
days of written notice from Lessor to Lessee of such breach, then the Lessor,
besides other rights or remedies it may have, shall have the immediate right of
reentry and may remove all persons and property from the Demised Premises; such
property may be removed and stored in a public warehouse or elsewhere at the
cost of, and for the account of, the Lessee.”

 

10.          Alterations and Improvements. Lessee  will  be  allowed  to install
sign on the exterior of the building  at  Lessee’s expense and  with  the 
necessary  town  approvals.  If  Lessee’s lease  expires  and  they do not
renew, or if lease is terminated for any reason, Lessee must  remove the sign 
at  Lessee’s  expense. 

 

11.                    Lessee’s Sale of Company. In the event that Lessee or its
parent company is sold to a new owner any time after a date 36 (thirty-six)
months after the inception of the term of this Lease (which date is November 1,
2016), Lessee may cancel this Lease after giving 6 months written notice to
Lessor (earliest termination date is April 30, 2017). In the event of such
termination, Lessee shall be obligated to reimburse Lessor for a pro-rated
amount, related to the unexpired portion of the lease term, of the new
construction costs which will be mutually agreed by Lessor and Lessee prior to
the new Lease commencement, as well as the balance due, if any, related to the
generator. Such reimbursable construction costs shall exclude bathroom and
elevator refurbishment and shall be subject to a limit, prior to pro-ration, of
amount stated in Exhibit B not to exceed $50,000.

 

WITNESS  WHEREOF  the parties have set their hands and seals on this 22nd day
July 2013.

 

100 MORRIS AVENUE PARTNERS

/s/ Wayne Crowell

Wayne Crowell, Managing Member

c/o 100 Morris Avenue Partners

Dated: _______7/22/2013_____________________

 

INFINITE CONFERENCING, INC.

/s/  Clifford Friedland

Signature: Infinite Conferencing, Inc.

 

Clifford Friedland

President

Dated: _______7/22/2013_____________________           

 

The undersigned hereby guarantees the performance of the within lease by the
Lessee and all obligations of the Lessee without limitation or restriction as
the parent company owning the entire ownership of the Lessee.

 

 

WITNESS                                          

 

ONSTREAM MEDIA CORPORATION

/s/ Alan Saperstein                             

/s/ Randy S. Selman 

Signature: OnstreamMedia Corporation

Print: Randy Selman

Title: CEO

Dated:  8/1/13_____________________________